Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 15-27 are pending.

Information Disclosure Statement
The IDS statements filed to date have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-27 in the reply filed on 3/25/21 is acknowledged.

Allowable Subject Matter
Claims 1-13 and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest the claimed limitations “wherein: determining the consumption demand comprises computing a demand certainty score associated with each candidate coverage zone of the plurality of candidate coverage zones; assigning the plurality of fixed spot beams is to the first subset of the plurality of candidate coverage zones having associated demand certainty scores exceeding a score threshold; and the steerable spot beam is one of a plurality of steerable spot beams, each assigned to selectively cover a respective subset of the plurality of candidate coverage zones having associated demand certainty scores below the score threshold” as now recited in claim 1.
Reudink et al., US Patent No. 4,188,578, (“Reudink”), is the closest prior art of record.  While it teaches using a plurality of fixed spot beams for high traffic demand ground areas and a scanning spot beam for low traffic demand ground areas on a TDMA basis, it does not teach or suggest the above-identified claimed limitations as now recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the abstract of Yeh, US Patent No. 4,204,093 which teaches a TDMA system providing efficient access by low traffic stations while keeping the buffering requirements for high traffic stations at a minimum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/   
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414